RITA W. GRUBER, Judge h Michael Webb has complied with our order to supplement the record before us, see Webb v. State, 2014 Ark. App. 637, 2014 WL 5849234, and we now address the merits of his appeal. On November 15, 2010, the circuit court sentenced Webb to three years’ probation on, his negotiated plea of guilty to possession of marijuana with intent to deliver and possession of drug paraphernalia — Class C felonies. In a sentencing order entered on December 2, 2013, his probation was revoked and he was sentenced to concurrent terms of six years’ imprisonment on each count. Webb appeals the revocation, raising two points. He contends (1) that the court’s finding that he violated terms of his probation was clearly against the preponderance of the evidence and (2) that his due-process rights were violated because the court considered matters not contained in the State’s petition to revoke.1 We affirm. | gWebb’s probation was subject to written conditions, and the circuit court provided him the opportunity to have his record expunged if he successfully completed drug court. On August 8, 2013, the State filed a petition to revoke his probation based on violations of the following conditions: “# 1 Laws, # 5 Weapons, # 6 Controlled Substances, # 14 Fines, # 15: Court costs, # 16 Public Defenders Fee, and #23 Additional Costs.” A violation report that accompanied the petition further specified: 1. Not commit any felony, misdemeanor or other criminal offense punishable by confinement in jail or prison. On August 6, 2013, Webb was arrested for the offenses of Driving on Suspended License, Theft by Receiving — 2 cts, and Possession of Firearm by Certain Persons in Stuttgart, Arkansas. 5. Not purchase, own, possess, or control any deadly weapons [or] firearms. According to reports received from the Stuttgart Police Department, on August 6, 2013, Webb was in possession of a Smith & Wesson .38 Revolver Stainless. 6. Not possess, buy, consume, sell or distribute any alcoholic beverages, or controlled substances. Do not enter places where alcoholic beverages or controlled substances are used, sold or permitted. Webb tested positive for THC on 7/29/2011. 14.Pay a fine in the amount of $100.00, payment to be made to the Drew County Sheriff’s Office at the rate of $_ per month, and pay $5.00 monthly installment fee to the sheriff’s office for each month you have a fine balance. Webb has failed to make any payments to the sheriffs office as directed on this account. 15. Pay $165.00 Court Costs to the Sheriff’s Office. Webb has failed to [make any] payments on this account as directed. 16. Pay $100.00 Public Defender fee to the Sheriffs Office. Webb has failed to make any payments on this account as directed. 23. Additional Conditions: $250.00 DNA Fee, $20.00 Booking Fee, $125.00 Drug Crime Fee Webb has failed to make any payments on this account as directed. I?,The State presented the following testimony at the revocation hearing, conducted on December 2, 2013. Webb’s probation officer, Sharon Anderson, testified that she became involved in the case after he was arrested in Stuttgart, Arkansas, for driving on a suspended license, theft by receiving, and possession of a firearm. She testified that although Webb made no payments on his court-ordered obligations and tested positive for THC in July 2011, the Stuttgart “incident” was the only reason the revocation petition was filed. The circuit court noted, “Clearly, we’re here because of what happened in Stuttgart.” Sgt. Kyle Stokes of the Stuttgart Police Department testified that on August 6, 2013, he made a traffic stop of a car that Webb was driving, in which Webb’s friend Tracy Wright was the sole passenger. According to Sergeant Stokes, Webb was arrested for driving on a suspended license and police conducted an inventory search of the vehicle before towing it. There was a .38 revolver under the front passenger seat and a small, locked safe in the back seat; officers detected the strong smell of marijuana emanating from the safe, which “had a combination and possibly a key, too.” Capt. Dean Mannis of the Tri-County Drug Task Force testified that the safe was in plain view in the back seat and that a check of the revolver’s serial number revealed that the firearm had been stolen in Jacksonville, Arkansas. When Captain Mannis asked Webb about the safe, he replied that he did not have a key, did not know what was in the safe, and “was just making a delivery for somebody.” After obtaining a search warrant and opening ‘the safe with a screwdriver, Captain Man-nis discovered what he suspected to be cocaine and marijuana. Webb, who had $460 cash on his person, was jailed on charges of theft by receiving and felon in possession of a firearm. |4The State concluded its case, and the court asked Webb if he wished to present his own proof. Webb responded, “[BJefore I do, I would move ..., since it was not alleged in the revocation petition anything about possession of drugs or any charges relating to drugs, that the Court disregard any testimony about the safe.... It’s not alleged in the revocation petition at all.” The following colloquy then occurred: The Court: Well, why didn’t you make your objection [on cross examination] when you started bringing it out? You didn’t think about it then; you thought about it just then. The objection would have probably been overruled. The police report that you were furnished, did it have anything about drugs in it? Defense Counsel: No. [[Image here]] Prosecutor: Your Honor, it talks about the safe had a strong odor of marijuana coming from it. The Court: Okay. That’s all I need to hear. Defense Counsel: But it does not say he was arrested for— The Court: It doesn’t matter if he was arrested for it. The police report puts you on notice— [[Image here]] The Court: If you had had any — If you had wanted to, you’d call the officer long before now and ask him, “What did you find?” Defense Counsel: The police report said he was arrested for theft by receiving and firearm by a certain person. It does not say anything about being arrested for any type of drugs or what was found in any safe. The Court: But drugs were smelled in the car. I’m saying, it just can’t come as a complete surprise to you. What would you have done differently in this case, if he would have put it in big, bold caps, “And by the way, they found some pot in the safe,” how would you have tried this case any differently? You wouldn’t have; and you |sknow it and I know it. Thank you. You’re overruled. In the case for the defense, Tracy Wright testified that the gun was his and that Webb was unaware of its being in the vehicle. Webb also testified, denying any knowledge that the gun or drugs were in the vehicle, which belonged to his brother. He said that he did not enroll in a drug-court program because it would have caused him to lose his job, and he explained that the money he was carrying at the time of his arrest came from a workers’ compensation check for a recent injury. The court found that both Webb and Wright were in constructive possession of a firearm and of drugs. The court noted that the gun whs found under the passenger seat where Wright was riding; that Webb was driving the car, allegedly owned by his brother; and that with respect to the drug, or drugs, in the backseat and in .the safe ... there was the smell of marijuana in the vehicle and marijuana was found in the safe. Further, Mr. Webb was found in possession of a substantial amount of cash: four hundred and something dollars. It may have come from a workers’ comp, check. But of course if he was working, he wouldn’t have been getting a workers’ comp, cheek. But there’s no proof that he, here today, other than his testimony, unsupported, that he was working at the time or receiving' any pay stubs. He certainly was not paying anything he owed to the State because he’s behind on all of that. Hadn’t made any payments. ... And the stuff I heard on the stand is a bunch of baloney today. ... And what this Court is faced with is just not failure to pay fees and stuff. I’ve got drugs, and firearm, and a substantial amount of cash. And I think two years, if you’re caught in that situation — With three in the car, four in the car, six in the car, it' doesn’t matter, you’re the driver — it’s your brother’s car — and you’re streetwise and you know what’s going on. Three years is not enough when you’ve got a stolen gun, drugs— And you’ve already been given every opportunity in the world to straighten up and fly right — and you’ve got cash on you. On these findings, the circuit court concluded that Webb had violated condition No. 1, which required that he not commit any felony, misdemeanor, or other criminal offense | (¡punishable by confinement in jail or prison. The court then stated, “I don’t need to make any findings on' any other conditions.” Webb’s probation was revoked, and he was sentenced to six years’ imprisonment in the Arkansas Department of Correction. I. Whether the Court’s Finding that Webb Violated Terms of His Probation Was Clearly Against the Preponderance of the Evidence  In revocation proceedings, the circuit court must find by a preponderance of the evidence that the defendant inexcusably violated a condition of probation. Ark. Code Ann. § 16-93-308(d) (Supp. 2013). Evidence that may not be sufficient to convict can be sufficient to revoke due to the State’s lower burden of proof. Newborn v. State, 91 Ark. App. 318, 210 S.W.3d 153 (2005). A circuit court’s finding in revocation proceedings will not be reversed on appeal unless it is clearly against the preponderance of the evidence. Id. Because the preponderance of the evidence turns on questions of credibility and weight to be given testimony, we defer to the superior position of the trial court to decide these matters. Boyd v. State, 2014 Ark. App. 336, 2014 WL 2442998.  Constructive possession may be implied when contraband is in the joint control of the accused and another. Risper v. State, 2012 Ark. App. 658, at 4, 2012 WL 5834650. Joint occupancy alone is insufficient to establish possession or joint possession; the State must also prove that the accused exercised care, control, and management over the contraband and that the accused knew the matter possessed was contraband. Id. There must be some other factor linking the accused to the contraband, such as whether it is in plain view, whether it is found with the accused’s personal effects, whether it is found on the same side of a car seat where the accused was sitting or in near proximity, and whether the accused is the owner of the automobile or |7exercises dominion and control over it. Id. at 4-5.  Webb argues that there was no evidence of additional facts and circumstances indicating that he had knowledge and control over the gun found under the passenger seat or the drugs that were locked in the safe in the back seat. However, the evidence is as follows. The safe was in plain view in the back seat of the car Webb was driving, and the stolen gun was under the passenger seat next to him. A noticeable odor of marijuana was emanating from the safe, which he admitted that he was delivering. He was on probation for possession of marijuana with intent to deliver and for possession of drug paraphernalia, supporting the circuit court’s statement that he was “streetwise,” and he was carrying a significant sum of money. Although Webb and his passenger claimed that Webb had no knowledge of the gun under the seat, the trial court found their testimony not to be credible. Again, the credibility of witnesses and the weight of testimony are matters for the trial court rather than the appellate court. Boyd, supra. The facts and circumstances of this case, as determined by the trial court, are such that we cannot say that the court clearly erred in finding that Webb constructively possessed the gun and the safe, or that — based upon the smell in the car — he knew that the safe contained marijuana II. Whether Webb’s Due-process Rights Were Violated Because the Court Considered Matters Not Contained in the Petition to Revoke  Webb argues on appeal, as he did to the trial court, that the petition to revoke did not notify him of the allegation regarding possession of drugs in the car. We agree, noting that the allegation that he violated condition No. 1, regarding “laws,” was based only on his arrest for driving on a suspended license, two counts of theft by receiving, and possession of a | «firearm by certain persons. However, because the court did not clearly err in finding that Webb constructively possessed the revolver under the passenger seat — a finding that independently supports the violation of conditions — the lack of notice regarding drugs does not require reversal.2  Affirmed. Gladwin, C.J., and Glover, Hixson, and Brown, JJ., agree. Abramson, Virden, Kinard, and Hoofman, JJ., dissent.  . The State responds that the court did not err by finding that Webb violated terms of his probation; it does not respond to the second point.   . The better course for the circuit court to have taken, particularly in light of evidence that Webb tested positive for THC and failed to make court-ordered payments, would have been to additionally make findings and base the revocation decision on violation of other conditions.